PER CURIAM.
Alejandro Gonzalez appeals the order revoking his probation. He contends that the written order does not conform to the trial court’s oral pronouncements at the revocation hearing. The state properly confesses error on this issue. Accordingly, we reverse the order and remand the cause to the trial court with directions to enter an order that conforms with the court’s oral pronouncements. See Allen v. State, 780 So.2d 346 (Fla. 3d DCA 2001); Masis v. State, 758 So.2d 1290 (Fla. 3d DCA 2000); Walton v. State, 745 So.2d 584 (Fla. 3d DCA 1999); Oliva v. State, 739 So.2d 682 (Fla. 3d DCA 1999).
Reversed and remanded with directions.